DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the syringe, soft catheter, and stiff metal wire of claims 10-13must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,707,356 to Paul in view of US 4,681,559 to Hooven.

    PNG
    media_image1.png
    262
    439
    media_image1.png
    Greyscale
In the specification and figures, Paul discloses the apparatus substantially as claimed by Applicant. With regard to claims 1-5, Paul discloses a medical valve device comprising a body with a first port that can be connected to a catheter (column 2, lines 8-12), a second port opposite the first port, separation member, and a first and second valve (see FIG 5, as annotated by the Examiner, right). The device comprises a first valve that allows flow from the first port to the second port, and a second valve that allows flow from the second port to the first port. Each valve opens only at a predetermined pressure. In an embodiment, Paul discloses and illustrates the use of a duckbill valve, teaching the decreased internal flow sectional area and incline shape claimed by Applicant (see FIG 2 and accompanying text).
Paul infers, but does not explicitly disclose that the valves may be set to open at different pressures. However, Hooven discloses a plural valve hydrocephalus shunt with two valves, 34, 36, wherein the valves are set to open at different pressures (see, for example, FIG 4 and claim 1). Hooven teaches that the valves open at different pressures to maintain a preferred differential pressure between the distal and proximal ends of the shunt. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to set the valves disclosed by Paul to open at different pressures, as disclosed by Hooven, in order to maintain a desired differential pressure, as taught by Hooven.
With regard to claims 8 and 9, the prior art does not teach the specific opening pressure conditions claimed by Applicant. However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05(II)(A). In the instant case, finding the optimum pressure range for the valves disclosed by the prior art would require only routine experimentation.
With regard to claim 10, Hooven discloses a soft catheter 17 connected to the valve structure (see FIGS 1, 2). 



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,707,356 to Paul in view of US 4,681,559 to Hooven in view of US 3,941,149 to Mittleman. 
In the specification and figures, the cited prior art discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 6, the cited prior art does not teach a silicone diaphragm. However, Mittleman teaches a pressure relief valve that controls fluid flow wherein the valve comprises a silicone top 22 configured to allow injecting of a medicament with a syringe (see FIGS 1-3, columns 1-2). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to provide the valve device suggested by the prior art with a silicone port to allow fluid ingress, as taught by Mittleman. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,707,356 to Paul in view of US 4,681,559 to Hooven in view of US 2015/0094644 to Lenihan et al.
In the specification and figures, the cited prior art discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 7, the cited prior art does not teach a rib with a fixing hole. However, Lenihan discloses a cerebrospinal fluid management device that comprises implanted elements, wherein the implanted element may comprise a base 66 with suture holes to affix the implanted element to a desired location (see ¶0054). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to provide the valve device suggested by the prior art with a base and fixing holes as disclosed by Lenihan, in order to secure the implanted devices to a desired location, as taught by Lenihan. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/54766 to Sussman et al in view of US 5,707,356 to Paul, further in view of US 4,681,559 to Hooven.
In the specification and figures, Sussman discloses the apparatus substantially as claimed by Applicant. With regard to claims 10-12, Sussman discloses a system for managing cerebrospinal fluid including a syringe to add fluid (see FIG 4A and accompanying text), a fluid drain device 20, a soft catheter 12 connected to the drain device and a location in the patient, and a stylet 19 (see FIGS 2, 3, 4A, p 12, lines 5-24). The fluid drain device may comprise a body with two one-way valves therein (see FIG 8A and accompanying text) to allow fluid ingress and egress. 
Sussman does not disclose the specifics of the valve arrangement as claimed by Applicant. 
Paul discloses a medical valve device comprising a body with a first port that can be connected to a catheter (column 2, lines 8-12), a second port opposite the first port, separation member, and a first and second valve (see FIG 5, as annotated by the Examiner, right). The device comprises a first valve that allows flow from the first port to the second port, and a second valve that allows flow from the second port to the first port. Each valve opens only at a predetermined pressure. In an embodiment, Paul discloses and illustrates the use of a duckbill valve, teaching the decreased internal flow sectional area and incline shape claimed by Applicant (see FIG 2 and accompanying text). Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Paul infers, but does not explicitly disclose that the valves may be set to open at different pressures. However, Hooven discloses a plural valve hydrocephalus shunt with two valves, 34, 36, wherein the valves are set to open at different pressures (see, for example, FIG 4 and claim 1). Hooven teaches that the valves open at different pressures to maintain a preferred differential pressure between the distal and proximal ends of the shunt. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to set the valves suggested by the prior art to open at different pressures, as disclosed by Hooven, in order to maintain a desired differential pressure, as taught by Hooven.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 01/54766 to Sussman et al in view of US 5,707,356 to Paul, in view of US 4,681,559 to Hooven, further in view of US 3,941,149 to Mittleman. 
In the specification and figures, the cited prior art discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 13, the cited prior art does not teach a silicone diaphragm. However, Mittleman teaches a pressure relief valve that controls fluid flow wherein the valve comprises a silicone top 22 configured to allow injecting of a medicament with a syringe (see FIGS 1-3, columns 1-2). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to provide the valve device suggested by the prior art with a silicone port to allow fluid ingress, as taught by Mittleman. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 3,333,588		Schulte
Ventricular cannula with syringe access
US 3,556,122		Laerdal
Valve system with opposing one-way valves

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        22 September 2022